Citation Nr: 1403677	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to service connection for residuals of a low back injury, to include as secondary to service-connected osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to June 1993.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before a Decision Review Officer (DRO) in July 2013.  A transcript of the hearing is of record.  Moreover, although the Veteran requested a BVA Travel Board Hearing in his August 2012 substantive appeal, in a July 2013 written statement he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims. 

Outstanding Treatment Records -  The Veteran testified at his July 2013 DRO hearing that he had been treated at the VA Medical Center in Charleston, 6-8 months before the hearing.  A review of the Veteran's claims file and Virtual VA treatment records reflects that records from this facility were only obtained through May 2012.  As such, there are outstanding records from this facility which must be associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.  The Veteran additionally identified outstanding private treatment records at his DRO hearing.  An appropriate release should be obtained so that these records can be requested. 

Service Connection for Residuals of a Low Back Injury -  A review of the Veteran's July 2013 DRO hearing testimony reflects that he is essentially alleging service connection for residuals of a low back injury, to include as secondary to service-connected osteoarthritis of the left knee.  As such corrective VCAA notice regarding this specific relationship should be sent to the Veteran.  Moreover, while on remand VA etiological opinions should be obtained to determine whether this disorder is related to the Veteran's service-connected osteoarthritis of the left knee.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his low back and left knee.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether the Veteran responds, all outstanding treatment records from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina should be obtained. 

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for residuals of a low back injury, to include as secondary to service-connected osteoarthritis of the left knee.

3.  After completing the above listed development, schedule the Veteran for VA examination which addresses the nature and etiology of his low back disorder.  The claims file must be provided to the examiner(s) for review. 

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his low back disorder is related to active service or any incident of such service, to include an August 1990 low back strain or skiing accident (see July 2013 DRO Hearing Testimony). 

If the disability is deemed not to have had its onset in service, the examiner should provide an opinion as to  whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder is proximately due to or aggravated by his service-connected osteoarthritis of the left knee. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the back disorder (i.e., a baseline) before the onset of the aggravation.

A complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


